Bleckley, Justice.
The claim case was finally disposed of by a judgment of affirmance in this court. The case is reported in 59 Ga., 595. To say nothing of the other obstacles to the success of the motion afterwards made to set aside the judgment in favor of Hill against Roberts, the motion came altogether too late; for Henderson, the movant, had litigated with Hill through the claim case, and that very judgment was at the bottom of the levy which that ease involved. "Whatever cause against its validity could now be shown, ought to have been shown then. 63 Ga., 224.
The motion made to set aside the verdict and judgment finding the property subject, that is, the verdict and judgment in the claim case, is beset with the same difficulty. If indeed the plaintiff’s judgment against Roberts was dormant and void when the levy was made, the time to urge it was when the claim case was upon trial. The finding of the property subject, and adjudging that the ft. fa. proceed, amounted to an adjudication that there was a living judgment, and that the property must be sold to satisfy it.
Judgment affirmed.